The bThe DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to the application filed on 4/01/17.  Claims 1-6, 9, 12, 14-17, 21, 22, 25, 30-36, 48, 49, and 52 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/13/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 12, 14-17, 21, 22, 25, 30-36, 48, 49, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US PGPub 2014/0252647, hereinafter referred to as “Huang”).
Huang discloses the semiconductor device and method as claimed.  See figures 1-4 and corresponding text, where Huang teaches, pertaining to claim 1, an electronics device comprising: an electronics component (100); a first die (121) (figures 1A and 1B; [0015-0019]); and a separately formed connection layer comprising: a first dielectric layer (203); a second dielectric layer (212); and at least one redistribution layer (124) (125) disposed between the first and second dielectric layers (203) (212) and electrically coupling the first die to the electronics component (figure 2I; [0020-0037]). 
Huang teaches, pertaining to claim 2, wherein the first dielectric layer comprises a first opening that exposes a first redistribution layer (RDL) pad of the at least one redistribution layer, and comprises a second opening that exposes a second RDL pad of the at least one redistribution layer, wherein a first solder component electrically couples the first RDL pad to the first die, and wherein a second solder component electrically couples the second RDL pad to the electronics component coupling the first die to the electronics component (figure 2I; [0020-0037]). 
pertaining to claim 3, wherein the separately formed connection layer is attached to the first die along a first direction, wherein the separately formed connection layer extends from the first die in a second direction transverse to the first direction, such that the separately formed connection layer is flexible (figure 2I; [0020-0037]). 
Huang teaches, pertaining to claim 4, wherein a portion of the separately formed connection layer is curved from the first die to the electronics component (figure 2I; [0020-0037]). 
Huang teaches, pertaining to claim 5, wherein the separately formed connection layer comprises a fold portion that extends from the first die to the electronics component (figure 2I; [0020-0037]). 
Huang teaches, pertaining to claim 6, further comprising a second die having an front side attached to the first dielectric layer and a back side attached to the first die, such that a first length of the separately formed connection layer is substantially parallel to a second length of the separately formed connection layer, wherein a curved length of the separately formed connection layer extends between the first and second lengths (figure 2I; [0020-0037]).
Huang teaches, pertaining to claim 9, further comprising a second die disposed between the electronics component and the first die such that a front side of the second die is attached to the electronics component, wherein a first length of the separately formed connection layer is disposed between the first and second dies, and wherein a curved length of the separately formed connection layer extends from the first length to the attached electronics component (figure 2I; [0020-0037]).
pertaining to claim 12, further comprising a second die (disposed between the electronics component and the first die such that a front side of the second die is attached to the separately formed connection layer, wherein one end of the separately formed connection layer is attached to the electronics component and the other end is attached to a front side of the second die such that the separately formed connection layer is attached along a front side of the first die and the front side of the second die (figure 2I; [0020-0037]).
Huang teaches, pertaining to claim 14, wherein the first die is disposed in a recess portion of the electronics component and is at least partially surrounded by a support material in the recess portion, wherein the separately formed connection layer is attached laterally along a front side of the first die and attached laterally along a portion of the electronics component, wherein the electronics component comprises a substrate having lower solder components for attachment to an electronics assembly (figure 2I; [0020-0037]). 
Huang teaches, pertaining to claim 15, wherein a front side of the first die is attached to the electronics component, wherein the separately formed connection layer is attached to a back side of the first die, and wherein an end of separately formed connection layer is attached to heatsink attached to the electronics component such that a portion of the separately formed connection layer extends transverse from the back side of the first die to the heatsink, whereby the separately formed connection layer acts as a heat pipe (figure 2I; [0020-0037]). 
Huang teaches, pertaining to claim 16, wherein a front side of the first die is attached to the electronics component, wherein the separately formed connection layer 
Huang teaches, pertaining to claim 17, wherein the electronics component comprises an integrated passive device electrically coupled to the die via the separately formed connection layer (figure 2I; [0020-0037]).
Huang teaches, pertaining to claim 21, wherein the first dielectric layer comprises a first opening that exposes a first RDL pad of the at least one redistribution layer, and wherein the second dielectric layer comprises a second opening that exposes a second RDL pad of the at least one redistribution layer, wherein a first solder component electrically couples the first RDL pad to the first die, and wherein a second solder component electrically couples the second RDL pad to the electronics component (figure 2I; [0020-0037]). 
Huang teaches, pertaining to claim 22, wherein the separately formed connection layer extends along a front side of the first die and along at least one side edge of the first die(figure 2I; [0020-0037]).
Huang teaches, pertaining to claim 25, wherein the separately formed connection layer extends along a front side, a side edge, and a back side of the first die (figure 2I; [0020-0037]).
pertaining to claim 30, further comprising a second die having a front side attached to the first dielectric layer, wherein a first length of the separately formed connection layer extends along the first die and wherein a second length extends along the second die, and wherein a curved length of the separately formed connection layer extends between the first and second lengths adjacent ends of the first and second dies (figure 2I; [0020-0037]). 
Huang teaches, pertaining to claim 31, further comprising second and third dies stacked on the first die, wherein a first length of the separately formed connection layer extends along the first die, and wherein a second length extends along the second die from the first length and between the second and third dies, and wherein a third length extends from the second length and along a front side of the third die, such that an entire length of the separately formed connection layer serpentines about the stack of dies (figure 2I; [0020-0037]). 
Huang teaches, pertaining to claim 32, further comprising a second die attached to the separately formed connection and stacked on the first die, wherein a first length of the separately formed connection layer extends between the first and second dies, and further comprising a third die attached to the electronics component adjacent the first and second dies, wherein a second length extends between the third die and the electronics component, and wherein a portion of the separately formed connection extends transverse between the first and second lengths (figure 2I; [0014], [0020-0037]). 
Huang teaches, pertaining to claim 33, further comprising a second die attached to the separately formed connection and stacked on the first die, and third and 
Huang teaches, pertaining to claim 34, further comprising a plurality of dies electrically coupled to the electronics component via the separately formed connection layer, wherein the separately formed connection layer extends laterally and vertically about the plurality of dies lengths (figure 2I; [0014], [0020-0037]). 
Huang teaches, pertaining to claim 35, further comprising a plurality of electronics devices electrically coupled to the electronics component via the separately formed connection, wherein the separately formed connection layer extends from the electronics component and is attached to each of the plurality of electronic devices lengths (figure 2I; [0014], [0020-0037]). 
Huang teaches, pertaining to claim 36, wherein at least one side edge is curved such that a portion of the separately formed connection layer wraps around the curved side edge of the first die lengths (figure 2I; [0014], [0020-0037]).
Huang teaches, pertaining to claim 48, a method for electrically coupling a die to an electronics component, the method comprising: forming a redistribution connection layer comprising at least one redistribution layer (124), (125) disposed between a first dielectric layer (214) and a second dielectric layer lengths (figure 2I; 
Huang teaches, pertaining to claim 49, wherein forming the redistribution connection layer further comprises forming a first opening through the first dielectric layer that exposes a first contact pad of the at least one redistribution layer, and forming a second opening through the second dielectric layer that exposes a second contact pad of the at least one redistribution layer (figure 2I; [0020-0037]).
Huang teaches, pertaining to claim 52, wherein forming the redistribution connection layer further comprises forming a plurality of first openings through the first dielectric layer that expose a plurality of first contact pads of the at least one redistribution layer (figure 2I; [0020-0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 13, 2021